DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the  other of the pull tab” (a second pull tab) from claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 1 and 4-7 are objected to because of the following informalities: 
In claim 1, line 4, “the pair of lateral walls” should be - - the pair of the lateral walls - -.
In claim 1, line 5, “the pair of lateral walls” should be - - the pair of the lateral walls - -.

In claim 4, line 4, “the pair of lateral walls” should be - - the pair of the lateral walls - -.
In claim 5, line 2, “the pair of lateral walls” should be - - the pair of the lateral walls - -.
In claim 5, line 3, “the pair of lateral walls” should be - - the pair of the lateral walls - -.
In claim 6, line 2, “the pair of lateral walls” should be - - the pair of the lateral walls - -.
In claim 7, line 2, “the pair of lateral walls” should be - - the pair of the lateral walls - -.
In claim 7, line 4, “the pair of lateral walls” should be - - the pair of the lateral walls - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al. (US Patent No. 5,152,036), in view of Wen et al. (US Publication No. 2005/0102803).
Regarding claim 1, Oda et al. discloses a slider comprising: 
a slider body comprising an upper surface and a pair of lateral walls projecting from the upper surface (see annotated fig. 5); 
a pull tab interposed between the pair of lateral walls in a width direction of the slider body in which the pair of lateral walls are opposed to each other (see annotated fig. 5); and 

wherein the pull tab and at least one of the lateral walls each comprise a shaft hole that is provided along the width direction and in which the connecting pin is inserted (see annotated fig. 5), 
the shaft hole of the at least one of the lateral walls is opened on an outer side surface of the at least one of the lateral walls to define an opening (see annotated fig. 5), and 
the opening of the shaft hole is provided with a bottom edge point and a top edge point above the bottom edge point in a direction orthogonal to the width direction of the slider body, the bottom edge point being offset outward in the width direction with respect to the top edge point (see Fig. 2 and annotated fig. 5).  
Oda et al. does not disclose a resin-made slider body.  However Wen et al. teaches a resin-made slider body (see paragraph [0079], lines 1-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mold the slider body made of plastic resin as an alternate material and lower cost.
Regarding claim 2, Oda et al. discloses the claimed invention except at least a part of the outer side surface of the at least one of the lateral walls is a concave curve whose center of curvature is located outside in the width direction with respect to the at least one of the lateral walls.  It would have been an obvious matter of design choice to have at least one of the lateral walls is a concave curve, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed storage assembly was significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 3, Oda et al. discloses, wherein the connecting pin is fixed to one of the pull tab and the pair of the lateral walls, and the other of the pull tab and the pair of the lateral walls is rotatably connected to the connecting pin (see annotated fig. 5).  
Regarding claim 4, Oda et al. discloses the claimed invention except for the connecting pin is a hollow cylinder comprising a slit groove along an axial direction of the 
Regarding claim 5, Oda et al. discloses, wherein the shaft hole is formed in each of the pair of lateral walls, the shaft hole being located at a part of each of the pair of lateral walls where a height is at a maximum (see annotated fig. 5).  
Regarding claim 8, Oda et al. discloses, wherein the bottom edge point is located at a position on an imaginary straight line connecting an upper edge, which is located on an upper periphery of the outer side surface and above the top edge point, to the top edge point or is located at a position outer in the width direction with respect to the imaginary straight line (see annotated fig. 5).  
Regarding claim 9, Oda et al. discloses a slide fastener (see Col. 1, lines 32- 40) comprising: 
the slider (see annotated Fig. 5); and 
a pair of fastener stringers connected to the slider (see Col. 2, lines 26- 36).  



    PNG
    media_image1.png
    595
    585
    media_image1.png
    Greyscale




Allowable Subject Matter

Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677